DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/609,215 filed on October 29, 2019.   

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on October 29, 2019.  Currently claims 1-7 remain in the examination.  

Priority

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, The claim is limited to a tire comprising among other things, an upper computer 8, a display screen 8-3 and press key input module 8-5 as shown in figure 2.  However, figure 2 shows these elements in a diagram format.  
Firstly, it is unclear how the upper computer is integrated into the tire. The specification has been carefully reviewed, however, “upper computer” as presented in the claim is used throughout the specification, and does not provide additional details on the upper computer.  Without additional details, “upper computer” is vague and indefinite to one ordinary skill in the art.  
	Secondly, it is unclear how display screen 8-3 is integrated into the tire.  Without much details, a display screen is generally for human viewers.  The specification does not provide any details on how display screen is used.  And it is unclear how the display screen is displaying the information to viewers.  
	Thirdly, it is unclear how press-key input module is integrated into the tire, and being used by the operator/user to key in desired inputs.  
	Generally, the tires with RIFD chips or other IC component is known in the art.  Often they are read by RFID readers or other reading means.  However, there’s no mention of any readers associated with RF unit or host machine interfacing with the upper computer.  One can infer that the upper computer may interact with other machine via communication port 8-2.  However, it is the Examiner’s position that how the upper computer 8, the display screen 8-3, and the press-key input module are integrated in the intelligent tire is essential in the prosecuting the instant application.  The block diagram as shown in figure 2 is deficient.  Furthermore, the upper computer must be further explained as to why Applicant refers it as “upper computer.”  
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected base claim, claim 1.
Regarding claim 7, it appears that the claim is directed at a method of operating the intelligent tire.  However, the claim is written as if it is a dependent claim depending from claim 1.  Furthermore, claim 7 is written more in the form of a paragraph.  A claim should be a sentence even if it may have many components and/or steps.

Additional Remarks
7.	The lack of an art rejection with this Office action is not an indication of allowable subject matter (i.e., even though claims 1 and 7 are rewritten or amended to overcome the rejection under 35 U.S.C. 112 as discussed above).  The disclosure/claimed language as described in paragraph 6 above is such that it is impractical to conduct a reasonable search of the prior art by the Examiner.  Once claimed subject matter is clearly limited in the claims and fully disclosed in the specification, an art-related opinion may be subsequently provided.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 30, 2022